Citation Nr: 9933669	
Decision Date: 12/01/99    Archive Date: 12/10/99

DOCKET NO.  95-08 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas



THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
back disorder.  

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
residuals of a head injury.  

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
residuals of frostbite of the feet.  



REPRESENTATION

Appellant represented by:	American Red Cross



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from July 1979 to July 
1982.

This appeal arises from an October 1994 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas, which denied the veteran's request to 
reopen his claims for service connection for a back disorder, 
residuals of a head injury and residuals of frostbite of the 
feet.

The Board of Veterans Appeals (Board) issued a decision in 
May 1998.  The veteran appealed that decision to the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court").  In January 1999 the 
Court remanded the veteran's claims to the Board based on the 
Federal Circuit Court of Appeals recent decision in Hodge v. 
West, 155 F.3d. 1356 (Fed. Cir 1998).  


FINDINGS OF FACT

1. In February 1985 the RO denied service connection for 
residuals of a head injury and frostbite on the basis that 
these disabilities resolved in service; the veteran was 
notified of this decision and did not perfect an appeal.

2. In October 1985 the RO initially denied service connection 
for a back disorder and in October 1990 the RO denied the 
veteran's request to reopen his claim for service 
connection for a back disorder; the veteran did not appeal 
the denial of his request to reopen his claim for service 
connection for a back disorder.

3. The evidence added to the record since the October 1990 
decision of the RO provides a more complete picture of the 
circumstances surrounding the origin of the veteran's back 
disability.  

4. The veteran has not submitted competent medical evidence 
of a nexus between a back injury in service and his 
currently diagnosed low back disorder.

5. The evidence added to the record since the February 1985 
decision of the RO provides a more complete picture of the 
circumstances surrounding the origin of the veteran's head 
injury.  

6. The veteran has presented evidence of a head injury in 
service, a current diagnosis of headaches and a competent 
medical opinion that the veteran has headaches due to 
postconcussive syndrome.  

7. The evidence added to the record of current treatment for 
a foot disorder is related to a post service foot injury 
and is not probative as to any residuals of frostbite in 
service.  


CONCLUSIONS OF LAW

1. The evidence received since the October 1990 RO decision, 
which denied service connection for a back disorder, is 
new and material and the appellant's claim for service 
connection for a back disorder is reopened.  38 U.S.C.A. 
§§ 5107, 7104 (West 1991 & Supp. 1997); 38 C.F.R. § 3.156 
(1998).

2. The veteran has not submitted evidence of a well-grounded 
claim for service connection for a back disorder.  
38 U.S.C.A. § 5107(a) (West 1991).  

3. The evidence received since the February 1985 decision, 
which denied service connection for residuals of a head 
injury, is new and material and the appellant's claim for 
service connection for residuals of a head injury is 
reopened.  38 U.S.C.A. §§ 5107, 7104 (West 1991 & Supp. 
1997); 38 C.F.R. § 3.156 (1998).  

4. The veteran has submitted evidence of a well-grounded 
claim for service connection for residuals of a head 
injury in service.  38 U.S.C.A. § 5107(a) (West 1991).  

5. The evidence received since the February 1985 decision, 
which denied service connection for residuals of 
frostbite, is not new and material and the appellant's 
claim for service connection for residuals of frostbite is 
not reopened.  38 U.S.C.A. §§ 5107, 7104 (West 1991 & 
Supp. 1997); 38 C.F.R. § 3.156 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Law and Regulations.  To establish service connection for a 
claimed disability, the facts as shown by evidence must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 1997).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence pertinent to service 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

When a claim is denied by the RO and the claimant fails to 
timely appeal that decision by filing a Notice of 
Disagreement (NOD) within the one-year period prescribed in 
38 U.S.C. § 7105(b)(1), that decision becomes final.  38 
U.S.C.A. § 7105(c); see also Person v. Brown, 5 Vet. App. 
449, 450 (1993) (failure to timely appeal an RO decision 
within one-year period renders the decision final).  However, 
"[i]f new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim."  38 U.S.C.A. § 5108; see also 38 U.S.C.A. 
§ 7104(b); Spencer v. Brown, 4 Vet. App. 283, 286-87 (1993); 
Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991); Suttman 
v. Brown, 5 Vet. App. 127, 135-36 (1993) (applying § 5108 
provisions for reopening final claims to RO decisions 
rendered final by operation of § 7105(c)).

Thus, under the applicable law, VA must reopen a prior final 
disallowance of a claim when "new and material evidence" is 
presented or secured with respect to the basis for the 
disallowance of that claim.  See 38 U.S.C.A. §§ 5108, 
7104(b), 7105(c).

The Court recently announced a three-step analysis to apply 
in determining whether to reopen previously and finally 
denied claims.  See Elkins v. West, 12 Vet. App. 209 (1999).  
Under the Elkins test, the Board must first determine whether 
the veteran has presented new and material evidence under 
38 C.F.R. § 3.156(a) (1998) in order to have a finally denied 
claim reopened under 38 U.S.C.A. § 5108.  Second, if new and 
material evidence has been presented, immediately upon 
reopening the claim, the Board must determine whether, based 
upon all the evidence of record in support of the claim, the 
claim as reopened (as distinguished from the original claim) 
is well grounded pursuant to 38 U.S.C.A. § 5107(a).  Third, 
if the claim is well grounded, the Board may then proceed to 
evaluate the merits of the claim but only after ensuring the 
VA's duty to assist under 38 U.S.C.A. § 5107(b) has been 
fulfilled.  Winters v. West, 12 Vet. App. 203 (1999).

New and material evidence is defined as evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
Federal Circuit noted that new evidence could be sufficient 
to reopen a claim if it contributes to a more complete 
picture of the circumstances surrounding the origin of the 
veteran's injury or disability, even where it would not be 
enough to convince the Board to alter a prior decision.  

The Court has held that VA is required to review for newness 
and materiality only the evidence submitted by a claimant 
since the last final disallowance of a claim on any basis in 
order to determine whether a claim should be reopened and 
readjudicated on the merits.  Evans v. Brown, 9 Vet. App. 
273, 283 (1996).

In determining whether evidence is new and material, "the 
credibility of the evidence must be presumed."  Justus v. 
Principi, 3 Vet. App. 510 (1992).  

Whether New and Material Evidence Has Been Submitted to 
Reopen the Claim for Service Connection for Residuals of a 
Back Injury

Procedural History.  In August 1985 the veteran filed a claim 
for service connection for a back disorder.  The RO denied 
the claim for service connection for a chronic back disorder 
in October 1985 on the grounds that the back pain noted in 
service resolved and a chronic back disability was not shown 
by the evidence of record.  The veteran was informed of the 
denial of his claim by the RO in October 1985.  

In May 1990 the veteran requested that his claim for service 
connection for a back disorder be reopened.  The RO sent the 
veteran a letter in June 1990.  It informed him that the 
claim had previously been denied and the denial was final.  
He was informed that he must submit evidence that a back 
disorder was incurred in service to reopen his claim.  

In October 1990 the RO denied the veteran's request to reopen 
his claim for service connection for a back disorder.  The RO 
informed the veteran that his request had been denied in 
December 1990.  

The veteran again requested that his claim for service 
connection for residuals of a back injury be reopened in 
November 1993.  In October 1994 the RO again denied the 
veteran's request to reopen his claim for service connection 
for a back disorder.  The RO received the veteran's notice of 
disagreement with that decision in November 1994.  The RO 
issued a statement of the case in March 1995.  The veteran 
filed an appeal to the Board in March 1995.  

As the veteran did not appeal the October 1990 decision 
denying his request to reopen the claim for service 
connection for a back disorder, the October 1990 decision of 
the RO is the last final disallowance of the claim.  

Evidence of Record At the Time of the RO Decision in October 
1990.  On service entrance examination in May 1979 the spine 
and musculoskeletal system were noted to be normal.  January 
1980 service medical records reveal that the veteran had 
chronic low back pain.  He gave a history of left mid-
thoracic back pain for several months without history of 
trauma.  He performed heavy lifting on his job.  He had 
constant pain, which increased with movement.  Examination 
revealed that his gait was unremarkable.  He had increased 
kyphosis.  There was no muscle spasm.  He had pain in the 
thoracic paraspinals.  Neurological examination was 
symmetrical and bilateral.  Sensation was intact.  Strength 
was within normal limits in both lower extremities.  There 
was a mild thoracic curve with a hump to the right.  There 
was pain in the right side with bending and left rotation of 
the trunk.  He had point tenderness over the left mid-
thoracic paraspinal muscles.  Straight leg raising was 
negative.  Patrick's was negative.  The assessment was left 
thoracic paraspinal muscle pain with a possible strain.  

Service medical records in June 1981 reveal that the veteran 
reported having low back pain for two months.  He gave a 
history of straining his back in the motor pool while lifting 
an engine.  The pain was intermittent and spasmodic.  No 
urinary abnormalities were noted.  Examination revealed that 
range of motion was excellent.  There was no costovertebral 
angle tenderness.  The neurological examination was within 
normal limits.  There were no paraspinal muscle spasms.  
There was slight paraspinal tenderness.  The assessment was 
functional low back pain.  

In August 1981 the veteran was admitted for treatment of 
abdominal pain.  He reported chronic low back pain.  
Examination of the joints revealed full range of motion 
without pain.  The veteran was referred to physical therapy 
for evaluation.  A diagnosis of mechanical low back pain was 
noted.  

On service separation examination in May 1982 the spine and 
other musculoskeletal system were noted to be normal.  On his 
Report of Medical History the veteran denied a history of 
recurrent back pain.  

The veteran was released from military service in July 1982 
and his original claim for compensation was received in 
August 1982.  He listed several disabilities, but a back 
condition was not noted.

In June 1983 a VA examination was performed.  The general 
medical examination noted that all muscles and joints were 
within normal limits (the examiner referred the residuals of 
shin splints to the orthopedic examiner).  

In correspondence received in December 1983 the veteran noted 
that he had been treated for back problems in 1981 and 1982.  
In a statement dated in August 1985, the veteran claimed 
service connection for back pain.  By a rating dated in 
October 1985, the RO denied service connection for a back 
condition on the grounds that the back pain noted in service 
resolved and a chronic back disability was not shown by the 
evidence of record.  

A portion of an undated unidentified medical record noted 
chronic back pain.  The veteran was tender to palpation over 
L4-S5 (sic).  It was noted that the veteran used a 
transcutaneous nerve stimulation (TENS) unit and had been 
discharged from Workmen's Compensation.  

A November 1983 VA X-ray of the lumbar spine revealed no 
definite abnormality.  The veteran reported chronic back 
pain.  

The veteran submitted a portion of a decision by the Social 
Security Administration.  It revealed that the veteran had 
been disabled because of a back injury.  

An October 1984 statement from the veteran's private 
orthopedist revealed that the veteran was under his care for 
a herniated disc in the lumbosacral spine region.  

A form titled Physical After Private Illness or Injury dated 
in April 1985 was submitted by the veteran.  It revealed that 
the veteran had injured his back while lifting freight.  
Trailways was listed as the veteran's employer.  The veteran 
had lost time from work from December 1983 to March 1985.  

The veteran was examined by a private physician in November 
1985.  The physician reported that the veteran had been in 
good health until December 1983 when he was lifting some 
heavy items at work.  He developed low back pain.  He had 
constant pain primarily in the low back and occasionally into 
the legs.  He had undergone a surgical procedure.  

In a rating decision dated in October 1990, the RO held that 
the evidence submitted since the 1985 denial was new in that 
it showed that the veteran injured his back in December 1983 
when he lifted heavy items at work, and that he underwent 
surgery for a disc problem in 1984, but that it was not 
material in that it did not tend to show that the veteran had 
a permanent back condition while on active duty.

Evidence Submitted Since the October 1990 RO Decision.  
January 1985 private medical records revealed that the 
veteran was recovering from a chemonucleolysis procedure.  In 
February 1985 a private physician stated that he believed the 
veteran would always have some residual back pain.  March 
1985 private records reveal that the veteran was using a TENS 
unit.  

In March 1985 a private examiner for an insurance company 
noted that the veteran complained of aching pain in his 
lumbar region, on the right and left, which radiated up as 
far as his shoulder blades with numbness in both arms and 
aching in both lower limbs.  The veteran stated that it began 
after he was loading and unloading some buses in the course 
of his employment.  The examiner noted that the veteran was 
an agent for Trailways.  

An April 1985 private examination revealed several areas of 
spasm and some areas with several trigger points.  There were 
several knots from the spasm.  In May 1985 the veteran 
returned for re-examination.  He told that examiner that he 
had gotten a job delivering 40 pound bags of rice.  The 
examiner recommended that he perform more sedentary type 
work.  He returned in June 1985 for reexamination.  He was 
employed as a security guard part-time for 12 hour shifts.  
The examiner recommended that he cut back to 4 hours per day 
and be retrained for more sedentary type work.  

The veteran submitted copies of his Medicare statements.  

The veteran submitted duplicates of service medical records 
already in the claims folder.  

Private medical records from August 1989 noted a history of 
back pain and pain in the right leg.  

The veteran requested emergency treatment for chronic lower 
back pain in January 1993.  Private X-rays from January 1993 
revealed that the lumbar segments appeared normally aligned 
with no compression deformity or subluxation demonstrated.  
There was a suggestion of some posterior protrusion of 
osteophytes at the L5-S1 disc level, and to a lesser extent 
at the L4-5 level, which may result in spinal stenosis.  
Subjectively, the lower pedicles also appeared to be 
relatively short in the lower lumbar region, suggesting some 
degree of spinal stenosis.  

Private medical records from November 1993 revealed a 
diagnosis of chronic back spine pain.  

In May 1995 private medical records revealed complaints of 
low back pain.  X-rays of the lumbar spine revealed that the 
lumbar segments appeared normally aligned with no fracture or 
subluxation demonstrated.  No unusual degenerative changes 
were noted.  

June 1995 private medical records revealed a history of a 
lumbosacral disc repair seven or eight years ago.  

In July 1995 the veteran testified at a hearing at the RO.  
The veteran reported that his back pain began during his 
military service as a result of heavy manual labor as a 
mechanic working on armored personnel carriers, including 
changing track pads.  He testified that upon leaving the 
military, his back was giving him severe problems and that 
his back has bothered him continuously since that time.

A magnetic resonance imaging (MRI) was performed in January 
1996.  The examiner's impression was that it revealed minimal 
lateral bulging and small right lateral herniation of the 
disc at L5-S1 and spinal stenosis.  

In June 1999 the veteran submitted additional evidence to the 
Board.  The additional records consisted of medical records 
concerning the veteran's left knee.  In September 1999 the 
veteran submitted reports of a July 1999 MRI of the 
lumbosacral spine and left knee.  He also submitted copies of 
prescriptions and a discharge summary for treatment of the 
right elbow.


Analysis.  The evidence presented since the final 
disallowance of the claim by the RO in October 1990 includes 
medical evidence which was not in the claims folder at the 
time of the RO decision.  Those medical records are of 
treatment for a current back disorder.  Specifically, the 
veteran has submitted private medical records which 
demonstrate that he currently has a back disorder.  These 
include private medical records from the period from 1985 to 
1996, which were not in the claims folder in October 1990.  
The veteran also submitted copies of service medical records 
which were duplicates of records in the file in October 1990.  

Prior to October 1990 the veteran had presented evidence 
which revealed that he injured his back on the job in 1983.  
The majority of the records submitted by the veteran to 
reopen his claim are examinations performed by private 
physicians at the request of an insurance company and relate 
to his level of impairment after his 1983 on the job back 
injury.  

The new evidence also includes testimony of the veteran as to 
the circumstances leading to his in-service back problems, as 
well as his testimony that he has had severe back problems 
since his release from service.

As noted above, the Federal Circuit found that evidence is 
new and material if it contributes "to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability..."  Hodge at 1363.  In a 
concurring opinion in Elkins, it was asserted that "[i]f all 
that is required for materiality is that 'it contribute to a 
more complete picture' (what wouldn't?)."  (Holdaway, J., 
concurring) Elkins, at 220.  The veteran's hearing testimony 
does provide some additional details about the origins and 
cause of his in-service back problems.  Further, the 
veteran's testimony, for the purpose of determining whether 
new and material evidence has been presented, is presumed 
credible.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); 
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
Consequently, the Board finds that the veteran's hearing 
testimony about his in-service back problems does contribute 
"to a more complete picture of the circumstances surrounding 
the origin of a veteran's injury or disability..."  As such, 
it constitutes new and material evidence sufficient to reopen 
his claim under the Federal Circuit's holding in Hodge.  
Moreover, his testimony addresses one of the specific reasons 
for the prior denial, i.e., that the back pain the veteran 
experienced during service resolved.  Additionally, the new 
evidence submitted by the veteran does include medical 
evidence establishing the presence of a chronic back 
disorder.  Accordingly, the Board finds that this evidence, 
by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  See 
38 C.F.R. § 3.156(a).

The Board has concluded that the veteran has submitted 
evidence which is new and which is material to his claim for 
service connection for a back disorder.  Therefore, the 
veteran's claim for service connection for a back disability 
is reopened.  38 C.F.R. § 3.156.  

However, the Board's analysis of the veteran's claim for 
service connection for a back disability does not end with 
the finding of new and material evidence.  As stated above, 
the Court held in Elkins, supra, that if new and material 
evidence has been presented, immediately upon reopening VA 
must determine whether, based upon all the evidence and 
presuming its credibility, the claim is well grounded 
pursuant to 38 U.S.C.A. § 5107(a).  If the claim is well-
grounded, VA may evaluate the merits after ensuring the duty 
to assist under 38 U.S.C.A. § 5107(b) has been fulfilled.  
However, if the claim is not well-grounded, "the 
adjudication process must come to a screeching halt despite 
reopening because a claim that is not well grounded cannot be 
allowed and 'VA assistance in claim development is 
conditional upon the submission of a 'well-grounded' 
claim.'"  Winters v. West, 12 Vet. App. 203, 206 (1999) 
(citing Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997).

Whether the Claim for Service Connection for a Back Disorder 
is Well Grounded.  Initially, one who submits a claim for 
benefits under a law administered by VA has the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well-grounded.  
38 U.S.C.A. § 5107(a).  Only when that initial burden has 
been met does the duty of the Secretary to assist such a 
claimant in developing the facts pertinent to the claim 
attach.  Id.  The Court has defined a well-grounded claim as 
a "plausible claim, one which is meritorious on its own or 
capable of substantiation."  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).  Moreover, where a determinative issue 
involves a medical diagnosis or medical causation, competent 
medical evidence to the effect that the claim is plausible is 
required.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

In addition, in order for a claim to be considered plausible, 
and therefore well grounded, there must be evidence of both 
current disability and of a relationship between that 
disability and an injury or disease incurred in service or 
some other manifestation of the disability during service.  
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992).  

If the veteran fails to submit evidence in support of a 
plausible claim, the VA is under no duty to assist the 
veteran in the development of his claim.  Grottveit at 93.

Analysis.  In this instance the service medical records do 
reflect that the veteran was seen for complaints of low back 
pain on more than one occasion.  However, when he was 
examined prior to his release from service in May 1982 he 
denied a history of recurrent back pain and examination was 
negative for any back abnormality.  A June 1983 VA 
examination was also negative for any back disorder.

In April 1985 it was revealed that the veteran had injured 
his back at work and had lost time from work from December 
1983 to March 1985.  The records also noted that the veteran 
had been discharged from Workmen's Compensation.  

The veteran has related that his back has bothered him since 
service.  

While the record includes evidence of a back injury in 
service and a diagnosis of a current back disorder, there is 
no competent medical evidence which links the back injury in 
service with the currently demonstrated back disorder.  

The veteran's testimony is competent as to symptoms which the 
veteran experienced during service and thereafter, and may be 
sufficient to show continuity of symptomatology.  
Nevertheless, notwithstanding the showing of in-service back 
injury and post-service continuity of symptomatology, medical 
expertise is required to relate the appellant's post-service 
herniated disc to the in-service injury and the subsequent 
symptoms.  Savage v. Gober, 10 Vet. App. 488 (1997); Epps v. 
Gober, 126 F3d 1464 (1997); Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992); Slater v. Brown, 9 Vet. App. 240, 243 (1996).

In this instance not only is there no competent evidence 
tending to link the post-service back disorder to any in-
service back injury or post-service continuity of 
symptomatology, the medical evidence has related the current 
back disability to a post-service on-the-job injury.  Because 
the record is devoid of any competent evidence tending to 
link a current back disability to the veteran's military 
service, the appellant has not submitted evidence sufficient 
to well ground his claim for service connection for a back 
disability.  

Whether New and Material Evidence Has Been Submitted to 
Reopen the Claim for Service Connection for Residuals of a 
Head Injury

Procedural History.  In August 1982 the veteran filed an 
application for compensation and claimed entitlement to 
service connection for residuals of a head injury.  In 
February 1985 the RO denied service connection for headaches 
on the basis that the separation examination did not note any 
disabilities.  The RO notified the veteran that his claim had 
been denied in March 1985.  

The veteran filed a notice of disagreement with that decision 
in August 1985.  In September 1985 the RO issued the veteran 
a statement of the case.  The veteran did not perfect his 
appeal by filing a substantive appeal.

In June 1990 the veteran requested that his claim for service 
connection for residuals of a head injury be reopened.  In 
October 1994 the RO denied the veteran's request to reopen 
his claim on the basis that the veteran had not submitted new 
evidence.  The veteran appealed this decision.  Accordingly, 
the February 1985 RO decision is the last final disallowance 
of the claim.  

Evidence in the Claims Folder at the Time of the February 
1985 RO Decision.  On service entrance examination in May 
1979 no disabilities were noted.  In February 1980 the 
veteran was seen for a head injury, which occurred 15 minutes 
previously.  He reported that he hit his head on an engine 
compartment door in the motor pool and fell on his way to the 
clinic.  He had been unconscious.  Examination revealed he 
was alert.  His pupils were equal and reactive to light.  The 
back of his head was very tender.  X-rays of the skull were 
negative.  Three days later he returned and complained of a 
headache in the back of his head.  Examination was within 
normal limits.  The veteran had a headache in the occipital 
area.  His pupils were equal, reactive to light and 
accommodation.  Fundoscopic examination was within normal 
limits.  The assessment was "? post concussion HA."

On service separation examination in May 1982 no disabilities 
were noted.  On the Report of Medical History the veteran 
checked that he had had a head injury, but not the item for 
frequent or severe headache.  The examiner noted that the 
veteran hit his head on an engine hatch of a track vehicle in 
July 1981 with "SLOC" (perhaps indicating slight loss of 
consciousness), resolved. 

As noted above, the veteran filed an application for 
compensation for residuals of a head injury in August 1982.  
He reported that the injury occurred in July 1981.

A VA neurological examination was performed in June 1983.  
The examiner noted that the veteran was being examined for a 
"closed head injury."  The veteran reported that he was 
struck on the head while engaged in a military exercise.  He 
reported that he was knocked unconscious for about thirty 
minutes.  He was taken to the hospital and evaluated.  He 
indicated that he was told that he had a concussion.  He had 
a continuing problem with headaches.  He had a steady pain, 
beginning posteriorly, which became diffuse.  It usually 
lasted for three to four hours.  It was not precipitated by 
stress, hypoglycemia or other events.  It was not felt to be 
a tension headache.  It occurred approximately twice a week.  
He took some Anacin or other over-the-counter drugs.  They 
usually did not provide much benefit.  He also complained of 
numbness and tingling in his left hand.  Neurological 
examination revealed that the veteran was pleasant, 
cooperative, alert, oriented, and his memory was intact.  His 
vocabulary was good and there was no language disturbance.  
Abstract reasoning appeared to be within normal limits.  
Examination of the cranial nerves II through XII was 
unremarkable.  There was good strength in the upper and lower 
extremities.  Reflexes were plus two in the upper and lower 
extremities.  Sensory examination was intact.  Station and 
gait were within normal limits.  The diagnosis was 
postconcussive syndrome, currently manifested by a posterior 
originating headache which occurred on the average of twice a 
week since the original head injury in 1981.  

Evidence Submitted Since the February 1985 RO Decision.  
Private medical records from August 1989 noted that the 
veteran complained of a severe headache for the past 48 
hours.  The veteran was alert.  His pupils were equal and 
reacted to light and accommodation.  No head injury was 
noted.  The diagnosis was vascular headache.  

The veteran offered testimony at a hearing in July 1995.  He 
reported that his head injury in service occurred when an 
armored personnel carrier door, about 4 inches thick and 
about 4 or 5 feet in width, weighing 30 to 50 pounds or more, 
swung down and hit him on the top of his head.  He testified 
that he has had headaches every day since the in-service head 
injury.  

Analysis.  The medical evidence submitted since the February 
1985 RO decision includes a diagnosis of headaches.  The 
August 1989 private medical records demonstrate that the 
veteran currently has headaches.  Even though the headache 
was noted to be vascular in origin, those records present 
medical evidence that the veteran continues to have symptoms 
which earlier medical examiners attributed to a head injury.  
As the August 1989 private medical records and the testimony 
of the veteran present evidence that the veteran currently 
has headaches those records bear directly or substantially 
upon the specific matter under consideration.  

The July 1995 testimony of the veteran that he has had 
headaches since a head injury in service and a more detailed 
statement regarding the circumstances of his head injury in 
service are relevant to the issue of service connection for 
residuals of a head injury.  The newly presented evidence of 
a current diagnosis of headaches along with the VA 
neurological examination in June 1983 which included a 
diagnosis of postconcussive syndrome, currently manifested by 
posterior originating headache, support the veteran's 
contentions that he has residuals of a head injury in 
service.  The newly presented evidence with the evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156.

The veteran having presented new and material evidence, his 
claim for service connection for residuals of a head injury 
in service must be reopened.  

As noted above, the Court held in Elkins, supra, that if new 
and material evidence has been presented, immediately upon 
reopening VA must determine whether, based upon all the 
evidence and presuming its credibility, the claim is well 
grounded pursuant to 38 U.S.C.A. § 5107(a).  Finally, if the 
claim is well-grounded, VA may evaluate the merits after 
ensuring the duty to assist under 38 U.S.C.A. § 5107(b) has 
been fulfilled.  

Whether for Service Connection for Residuals of a Head Injury 
is Well Grounded

A veteran has, by statute, the duty to submit evidence that a 
claim is well grounded. The evidence must "justify a belief 
by a fair and impartial individual" that the claim is 
plausible.  38 U.S.C.A. § 5107 (a) (West 1991).  Where such 
evidence is not submitted , the claim is not well grounded, 
and the initial burden placed on the veteran is not met.  
Tirpak v. Derwinski, 2  Vet. App. 609 (1992).  A well 
grounded claim does not have to be conclusive but it must be 
accompanied by evidence that suggests more than a purely 
speculative basis for granting entitlement to the requested 
benefits.  Dixon v. Derwinski, 3 Vet. App. 261 (1992).  

The Court has held that establishing service connection 
generally requires medical evidence of a current disability, 
see Rabideau v. Derwinski, 2 Vet. App. 141 (1992); medical 
or, in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 
604 (Fed. Cir. 1996) (table); see also Epps v. Gober, 126 
F.3d 1464, 1468 (Fed. Cir. 1997) (expressly adopting 
definition of well-grounded claim set forth in Caluza, 
supra), petition for cert. filed, No. 97-7373 (Jan. 5, 1998); 
Heuer v. Brown, 7 Vet. App. 379 (1995); Grottveit v. Brown, 5 
Vet. App. 91 (1993).  

Analysis.  The service medical records include treatment 
records of a head injury in service.  It was also immediately 
after the injury that the veteran suffered from headaches.  
The claims folder also includes testimony of the veteran that 
he sustained a head injury in service.  

The veteran has also presented post service private medical 
records which include treatment for headaches.  

In order for the veteran's claim to be well grounded there 
must be competent medical evidence of a nexus between the in-
service injury and the current diagnosis of headaches.  A VA 
examiner in June 1983 diagnosed postconcussive syndrome 
manifested by headaches.  A medical professional has 
attributed the veteran's headaches to the injury in service.  
See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).  

The veteran has presented a well grounded claim for service 
connection for residuals of a head injury in service.  He has 
presented a diagnosis of a current disability, headaches.  
The evidence includes a records of a head injury in service.  
A VA examiner has attributed headaches to postconcussive 
syndrome.  

The veteran's claim for service connection is well grounded.  
In reviewing the claim the Board has determined that further 
development is necessary.  The issue of service connection 
for residuals of a head injury is covered in the remand 
portion of this decision.  

Procedural History.  In August 1982 Whether New and Material 
Evidence Has Been Submitted to Reopen the Claim for Service 
Connection for Residuals of Frostbite of the Feet

the veteran filed an application for service connection for 
residuals of frostbite of the feet.  The RO denied service 
connection for peripheral vascular insufficiency (frostbite) 
in February 1985.  The RO denied the claim on the basis that 
the frostbite had resolved in service.  The RO sent the 
veteran a letter in February 1985 to inform him that his 
claim for service connection for frostbite had been denied.  

The veteran submitted a notice of disagreement with that 
decision in August 1985.  A statement of the case was issued 
in September 1985, but the veteran did not perfect his 
appeal.

The RO received a request to reopen the claim for service 
connection for residuals of frostbite in May 1990.  In 
October 1994 the RO denied the veteran's request to reopen 
his claim on the basis that new and material evidence had not 
been submitted.  The veteran appealed this decision.  
Accordingly, the February 1985 RO decision is the last final 
disallowance of the claim for service connection for 
frostbite of the feet.  

Evidence in the Claims Folder at the Time of the February 
1985 RO Decision.  On service entrance examination the 
veteran's feet were noted to be normal.  Service medical 
records from February 1982 reveal that the veteran complained 
of pain of the left foot when pressure was applied.  He 
complained of numbness, tingling, burning and severe cold of 
the extremity on occasion.   The assessment was chilblain.  
X-rays of the feet revealed no significant abnormality.  The 
veteran returned to the clinic for follow-up of his 
chilblains of the left foot in the same month.  There was 
tenderness of the left great toes.  He had full range of 
motion without erythema or edema.  The assessment was 
resolving chilblain.  

In April 1982 the veteran complained that his feet were 
hurting.  He related that he could not run, march, or wear 
tennis shoes.  He reported the previous cold weather injury 
to his feet.  Examination revealed full range of motion 
without difficulty.  There was tenderness of the distal 
phalanges of the left foot.  He was referred to podiatry.  A 
week later the veteran returned to the clinic and complained 
that his feet hurt when standing, marching or walking.  He 
had pain described as soreness at the top of his feet and 
lower heels.  The assessment was tenderness in the right 
foot.  X-rays of both feet were negative.  

Service medical records from May 1982 reveal that the veteran 
had foot discomfort since cold weather exposure.  The 
assessment was that the veteran had continued paresthesia of 
both digits and heels.  Shoe inserts were prescribed.  A 
physical profile for painful digits and heels, since cold 
weather exposure, was issued in May 1982.  

On the May 1982 service separation examination the feet were 
noted as normal.  On his Report of Medical History the 
veteran reported a history of foot trouble.  

In July 1982 service medical facility records reveal that the 
veteran complained of pain in both feet.  A history of 
frostbite was noted.  He was tender over the metatarsal 
phalangeal joints.  The diagnosis was metatarsal pain.  

A VA examination was performed in June 1983.  The veteran 
gave a history of being exposed to the snow for forty-eight 
hours.  Examination revealed that his color was essentially 
normal.  There was no swelling.  There were no varicosities 
visible in the erect posture.  In the lying posture, it was 
noted that the femorals, popliteals, posterior tibials, and 
the dorsal pedis arteries were extremely difficult to feel.  
The pulsations were not palpable, except with extreme 
concentration.  His regular blood pressure was 110/70.  He 
had a very slow pulse, approximately 48.  There was a 
suggestion of a cardiac irregularity.  The examiner noted 
that it was possible that the veteran's vascular peripheral 
problem was secondary to some central cardiovascular problem.  
The diagnosis was peripheral vascular insufficiency, 
secondary to frostbite.  The examiner noted that disability 
to be mild.  

Evidence Submitted Since the February 1985 RO Decision.  The 
veteran submitted a copy of a service medical record from 
October 1979 that revealed complaints of foot pain due his 
boots.  The examiner recommended that the veteran be issued a 
smaller pair of boots.  

The veteran submitted duplicates of service medical records 
that were already in the claims folder.  

March 1983 VA records noted that the veteran had left foot 
pain.  He reported that for three months he had foot pain 
secondary to an old trauma.  He alleged that he dropped a 25 
pound object on his left foot.  He gave a history of 
frostbite.  The examiner's diagnosis was status post 
contusion of the left foot.  X-rays of the left foot revealed 
no evidence of acute healed fracture and no definite 
abnormality.  

August 1983 VA records noted that the veteran had dropped 
something on his left foot.  Subsequently he had pain 
whenever he wore shoes.  A provisional diagnosis of chronic 
left dorsal foot pain was noted.  VA records from November 
1983 revealed complaints of foot pain.  The diagnosis was 
chronic foot pain.  

The veteran testified at a hearing in July 1995 that he had 
frostbite over his whole body.  His feet got red.  He was 
placed in a tub of warm water.  When its gets cold he is no 
longer able to tolerate the cold.

In June 1999 the veteran submitted additional evidence to the 
Board.  The additional records included a report of a July 
1999 addendum to a January 1996 MRI examination of the 
veteran's left knee.  The report noted that the deformity of 
the left knee had been present for a number of years.  Also 
submitted were reports of a July 1999 MRI of the lumbosacral 
spine and left knee.  He submitted copies of prescriptions 
and a discharge summary for treatment of the right elbow.  

The veteran also forwarded a two letters.  

Analysis.  The veteran has presented evidence of treatment 
for foot injuries that was not in the claims folder when his 
claim was previously denied.  The question is whether or not 
it bears directly and substantially upon the specific matter 
under consideration.  38 C.F.R. § 3.156.  

The medical records of treatment of a foot injury include 
diagnoses of a contusion of the foot and chronic foot pain.  
The foot pain for which the veteran sought treatment is 
related to a post-service foot injury as a result of dropping 
a weight on his foot and is not related to frostbite in 
service.  

The evidence submitted by the veteran since his claim was 
denied does not bear directly on the issue of service 
connection for residuals of frostbite.  Although the new 
medical records reflect treatment of the same part of the 
body the record clearly reflect that the treatment related to 
a different injury, dropping a weight on his foot.

The Board has considered whether or not the veteran's 
testimony is new and material.  The statements of the veteran 
merely reiterate his early contentions that he had a 
frostbite injury in service.  As such they are merely 
cumulative of evidence already in the claims folder at the 
time the RO denied the claim for service connection for 
frostbite residuals.  See Vargas-Gonzalez v. West, 12 Vet. 
App. 321 (1999).  

In the absence of new and material evidence which bears 
directly and substantially on the issue of service connection 
for the residuals of frostbite the veteran's claim may not be 
reopened.  


ORDER

New and material evidence having been submitted in support of 
the veteran's claim for service connection for a back 
disorder, this claim is reopened.  

Service connection for a back disorder is denied.

New and material evidence having been submitted in support of 
the veteran's claim for service connection for residuals of a 
head injury, this claim is reopened.

New and material evidence not having been submitted in 
support of the veteran's claim for service connection for 
residuals of frostbite, this claim is not reopened.


REMAND

The veteran is seeking service connection for residuals of a 
head injury which he sustained while in the military service.  
He has asserted that due to the head injury in service he has 
chronic headaches.  The service medical records reveal that 
the veteran sustained a head injury in February 1980.  Three 
days after the head injury the veteran complained of 
headaches.  The assessment was "?" postconcussive 
headaches.  Subsequent service medical records do not include 
any references to complaints of headaches.

VA examination in June 1983 resulted in a diagnosis of 
postconcussive syndrome, currently manifested by posterior 
originating headaches which occurred on the average of twice 
a week since the original head injury in 1981.  

The only other medical record of headaches is an August 1989 
request for treatment of a headache.  The examiner in that 
instance diagnosed a "vascular" headache.  

In order to determine if the veteran's headache's are due to 
postconcussive syndrome or are vascular in original the 
veteran should be scheduled for another examination for 
disability evaluation purposes.

VA has a duty to assist the veteran in the development of all 
facts pertinent to his claim.  38 U.S.C.A. § 5107 (a) (West 
1991); 38 C.F.R. § 3.103(a) (1998).  The Court has held that 
the duty to assist the veteran in obtaining available facts 
and evidence to support his claim includes obtaining 
pertinent evidence that applies to all relevant facts.  
Littke v. Derwinski, 1 Vet. App. 90 (1990).  This duty also 
includes providing additional examinations by a specialist 
when recommended or indicated.  Hyder v. Derwinski, 1 Vet. 
App. 221 (1991).  Accordingly, this case is REMANDED to the 
RO for the following actions:

1.  The RO should request the veteran to 
identify all health care providers who 
have treated him in the recent past for 
headaches or other residuals of head 
injury.  With any necessary authorization 
from the veteran, the RO should attempt 
to obtain copies of pertinent treatment 
records identified by the veteran which 
have not been previously secured.

2.  The RO should arrange for the veteran 
to be afforded an examination by an 
appropriate specialist to determine if 
the veteran has any current residuals of 
a head injury in service.  The claims 
folder must be made available to the 
examiner prior to the examination.  All 
indicated tests and studies should be 
performed.  After examining the veteran 
and reviewing the claims folder, the 
examiner should provide an opinion as to 
the degree of probability that the 
veteran's headaches (or other current 
disability noted on examination) are a 
residual of a head injury in service.

Following completion of the above actions, the case should be 
reviewed by the RO.  If the benefits sought remain denied, 
the veteran and his representative should be provided with an 
appropriate supplemental statement of the case and be given 
the opportunity to respond.  The case should then be returned 
to the Board for further appellate review.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals


 

